Citation Nr: 1541810	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Diane C. Haar, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii and San Diego, California respectively.

The issue of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder is addressed in the Remand portion of the decision below and is remanded to the RO for appropriate action.


FINDING OF FACT

Resolving reasonable doubt in the appellant's favor the Veteran throughout the appeal period experienced migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor the criteria for a 50 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim seeking entitlement to an evaluation in excess of 30 percent for migraine headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's January 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim seeking entitlement to an increased disability rating for migraine headaches.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In February 2012 and February 2013, the Veteran was afforded VA headache examinations.  38 C.F.R. § 3.159(c)(4).  These examinations were conducted to determine the severity of his service-connected migraine headaches.  Both VA examiners reviewed the relevant medical records, interviewed and examined the Veteran, and documented their diagnostic findings in corresponding examination reports.  In assessing the severity of the appellant's migraine headaches, both examiners thoroughly described the migraine headache symptomatology and addressed the functional impact of the Veteran's migraine headaches upon ordinary conditions of daily life and work.  All observations made in the examination reports took into account the Veteran's statements and treatment records and which allowed for a fully-informed evaluation of the Veteran's migraine headaches.  Collectively, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either examination was inadequate.  Id.

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule").  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. See 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In February 2011, VA granted entitlement to service connection for the Veteran's migraine headaches and assigned an initial 10 percent disability rating, effective March 29, 2010.  A February 2012 rating decision confirmed and continued the 10 percent disability rating assigned, and the Veteran appealed.  Thereafter, in a November 2013 rating decision, VA increased the assigned disability rating to 30 percent, effective March 29, 2010.  As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an evaluation in excess of 30 percent for migraine headaches remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Migraine headaches are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is awarded when a migraine headache is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating."  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

A review of the Veteran's VA outpatient treatment records reveals complaints of headaches and intermittent treatment for headaches throughout the appeal period.

In February 2012, the Veteran presented for a VA headache examination.  He reported having a history of migraine headaches dating back to his military service.  The Veteran reported that he had weekly headaches which could sometimes last up to six hours.  He reported having aura and that his whole face was involved.  During these episodes the appellant indicated that he needed to climb into his van and cover his face until the headache resolved.  He stated that his migraine headaches were worse and that the current frequency of the headaches was three times per week lasting a few hours.  The VA examiner provided a diagnosis of migraine headaches, including migraine variants, dating back to 1989.  The examiner noted that the Veteran experienced headache pain localized to one side of the head and that he experienced non-headache symptoms associated with his headaches (including symptoms associated with an aura prior to headache pain).  It was noted that these symptoms included nausea and sensitivity to light.  The examiner noted that the typical duration of head pain lasted less than one day and that the location of the head pain typically varied.  The examiner opined that the Veteran did not experience characteristic prostrating attacks of migraine headache pain, frequent prostrating and prolonged attacks of migraine headache pain, or prostrating attacks of non-migraine headache pain.  The examiner also stated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his migraine headaches.  Based on the examination findings, the examiner opined that the Veteran's headache condition did not impact his ability to work.

In May 2012, the Veteran submitted a statement indicating that he experienced migraine headaches about two to three times per week.  He stated that these headaches lasted anywhere from four to six hours but that most lasted six hours.  He also provided the following description regarding the severity of his migraine headaches: 

They are so severe, that I couldn't imagine going anywhere including to the doctor when I have one.  The only thing that helps is complete darkness and a cold floor.  More often than not, I spend the time in the bathroom wrapped around a toilet, although it also must be quiet, as any sounds are deafening . . . I know when a migraine is going to hit before it does.  I get an aura.  If a migraine is going to hit, there is no way I can go to work.  With the intensity of the symptoms, I am unable to do anything until it passes. 

Later that same month, the Veteran submitted a notice of disagreement, including a statement from his representative claiming that, on average, the appellant experienced approximately sixty hours of migraine headache pain per month.  The Veteran's representative asserted that the migraine headaches were characteristic of completely prostrating attacks because they usually resulted in him being unable to do more than lie still in the dark.  The Veteran's representative also asserted the following:

[W]ith migraine headaches averaging 12 to 18 hours per week, were he to suffer from a migraine at any time during the workday, he would be unable to perform work until it passed.  Were he working full time rather than at an on-call, part-time position, this would create a significant interference in his employability due to the sheer time missed from work.

Finally, the representative concluded that the Veteran was entitled to a 50 percent disability rating because "he also stanchly satisfies the criteria for completely prostrating attacks lasting on average 66 hours per month."  The representative noted that, "while the . . . attacks are separated in time, taken together, they are analogous to a prolonged attack as required at the 50% level."  The representative observed that "with the 12-18 hours per week of incapacitation, any or all of which could easily overlap with work, [the Veteran] also easily meets the requirement for severe economic inadaptability."  The representative also observed that, while the migraine headaches need not preclude the Veteran from regular, full-time employment, they probably would.

In August 2012, the Veteran presented for a VA Gulf War general medical examination.  During that examination, he specifically denied undergoing any migraine-specific therapy.

The Veteran presented for another VA headache examination in February 2013.  The VA examiner reviewed the Veteran's medical history, as well as the results from his February 2012 VA Headaches Examination.  Thereafter, the examiner interviewed and evaluated the Veteran.  During the examination, the Veteran reported that his headaches occurred one to two times per week, lasting for a couple of hours, and that he last experienced a flare-up the week before the examination.    He described the headache pain as sharp and located in the occipital area and indicated that they were usually accompanied by nausea and noise/light sensitivity.  He indicated that the headaches typically lasted less than one day and were alleviated by rest.  The Veteran reported that he only missed six days in the past twelve months due to the headaches without incapacitation.  The VA examiner observed that the Veteran had characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month over the last several months.  The examiner opined that the Veteran did not suffer very frequent prostrating and prolonged attacks of migraine headache pain and that the Veteran did not have prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner also stated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his migraine headaches.  Lastly, the examiner opined that the Veteran's headache condition did not impact his ability to work.

In January 2014, the Veteran filed a substantive appeal to the Board.  The substantive appeal included a statement from the representative asserting that the Veteran worked part-time and was only employed 20 hours per week or less on an on-call basis.  The representative indicated that the Veteran's headaches occurred one to three times per week and lasted about six hours.  It was also noted that "[t]his means [that] migraines may occur anywhere [from] 6 to 18 hours per week, during which the [V]eteran has reported a complete inability to work."  The representative also stated, "In this [V]eteran's case, where he was not more than marginally employed, [the fact] that he missed 6 days of work is substantial." 

After reviewing the evidence of record, and after considering the doctrine of reasonable doubt the Board finds that a 50 percent disability rating for the Veteran's migraine headaches is warranted.  Throughout the appeal period, the Veteran experienced between one and three migraine headaches per week, with each headache lasting up to six hours.  The February 2013 VA examiner characterized these migraine headaches as "prostrating attacks of migraine headache pain that occurred more frequently than once per month over the last several months."  Thus, the Board finds that the Veteran's migraine headache symptomatology, including the frequency and severity of his headaches closely approximated the criteria for a 30 percent disability.

As to whether the Veteran's symptoms warrant a 50 percent rating the Board acknowledges the findings of the examiners.  In particular, the February 2013 VA examiner observed that the Veteran did not have "very frequent prostrating and prolonged attacks of migraine headache pain, prostrating attacks of non-migraine headache pain, or very frequent prostrating and prolonged attacks of non-migraine headache pain."  Further, both the February 2012 and February 2013 VA examiners indicated that the Veteran's headache condition did not impact his ability to work,

Neither opinion, however, considers the appellant's lay statements.  In Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that lay testimony can be competent to identify certain pathology.  In this case, the Veteran is competent to state that he has had frequent headaches, and is competent to describe how they require him to sequester himself in complete darkness on a cold floor, or spend time in the bathroom wrapped around a toilet.  The impact of losing 12-18 hours per week is also not insignificant when it is considered that the appellant works on call, and part time.  Given these factors, and the absence of any evidence that would challenge the credibility of the appellant's statements, the Board will resolve reasonable doubt and grant a 50 percent rating for migraine headaches.  Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

In deciding the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's headache disorder was inadequate.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The evidence shows that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected migraine headaches are evaluated under the rating criteria for migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's headaches.  Id.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's migraine headaches.  Thun, 22 Vet. App. at 115.    

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a 50 percent evaluation for migraine headaches is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a June 2014 rating decision VA granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent disability rating, effective April 11, 2012.  Thereafter, in July 2015, the RO received the Veteran's timely notice of disagreement contesting that decision.  As the RO has not yet issued a statement of the case addressing that issue the Board must remand that matter for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case on the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD.  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  .

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


